EXHIBIT 10.3

 

Execution Copy

 

AFFILIATION AGREEMENT

 

This AFFILIATION AGREEMENT (“Agreement”) is made and entered into effective as
of December 31, 2016 (“Effective Date”), by and between AF-CH-HH, LLC, a
Delaware limited liability company (“Provider”), and CHSPSC, LLC, a Delaware
limited liability company (“CHSPSC”).

 

RECITALS:

 

WHEREAS, Provider is in the business of providing Medicare certified home health
services through direct and indirect subsidiaries (the “Provider Subsidiaries”)
in patients’ homes (“Home Health Services”); and

 

WHEREAS, Affiliates of CHSPSC own and operate acute care hospitals and seek to
assure that patients who are discharged from their hospitals and require Home
Health Services receive high quality services from a responsive provider; and

 

WHEREAS, Affiliates of CHSPSC operate a number of acute care hospitals in
markets where the Provider Subsidiaries provide Home Health Services
(individually, a “Hospital” and collectively, the “Hospitals”); and

 

WHEREAS, CHS/Community Health Systems, Inc., the parent of CHSPSC, owns a 20%
ownership interest in Provider and has certain governance rights with respect to
Provider; and

 

WHEREAS, Provider shall be an “Affiliated Post-Acute Service Provider” for
purposes of CHSPSC’s Policy Regarding Discharge of Acute Care Patients to
Post-Acute Providers, including Patient Choice; and

 

WHEREAS, CHSPSC seeks to enter into this Agreement based upon the quality and
experience of Provider in providing Home Health Services in furtherance of its
goal of assuring discharged patients from the Hospitals receive high quality
Home Health Services from a responsive provider and in furtherance of CHSPSC’s
continuation of care and bundled payments initiatives; and

 

WHEREAS, Provider wishes to provide high quality Home Health Services to
discharged patients in support of the stated goals.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Provider and CHSPSC agree as follows:

 

--------------------------------------------------------------------------------


 

1.  OBLIGATIONS OF THE HOSPITALS

 

1.1                               In connection with fulfilling their respective
discharge planning obligations, each Hospital will provide patients who are
being discharged and who are in need of Home Health Services a list of potential
service providers which will include the Provider Subsidiary as the first name
on the list.  Upon a patient selecting the Provider Subsidiary, the patient
shall be made aware of the Hospital’s financial interest in the Provider
Subsidiary. Each patient shall be responsible for selecting a service provider
as such patient or his or her physician determines to be clinically
appropriate.  The Hospital shall at all times preserve patient freedom of choice
in selecting a provider of Home Health Services, and the Hospital will not
attempt to coerce, induce or influence any patients to select Provider for the
provision of Home Health Services.

 

1.2                               Each Hospital will provide information to the
Provider Subsidiary regarding the Hospital’s discharge policies and protocols to
facilitate effective patient transition to a home care setting.

 

1.3                               With respect to any patient who designates the
Provider Subsidiary as his or her provider of Home Health Services, the Hospital
will coordinate with the Provider Subsidiary’s intake and clinical liaison
personnel to facilitate effective patient transition to a home care setting.

 

1.4                               The Hospital will grant the Provider
Subsidiary with reasonable access at the Hospital’s discretion to the Hospital’s
facilities and staff, including both physicians and non-physician personnel, as
well as senior management of the Hospital, so that the Provider Subsidiary may
provide information with respect to its services to such persons.

 

1.5                               With respect to patients who designate the
Provider Subsidiary as their provider of Home Health Services, the Hospital will
provide the Provider Subsidiary with access to patient records to facilitate the
Provider Subsidiary’s obtaining data necessary for patient intake, provided that
such access shall at all times be subject to all applicable laws and regulations
and the receipt of any required consents or authorizations.  Where available,
the Hospital will provide the Provider Subsidiary with automated, standardized,
read-only access to patient records.

 

1.6                               The Hospital may include the Provider
Subsidiary in collaborative or clinical improvement process functions as deemed
beneficial by the Hospital to direct patient care.

 

1.7                               The Hospital may request the Provider
Subsidiary to be a participant in functional teams of the Hospital.

 

1.8                               Provider and CHSPSC shall continue to work
cooperatively with respect to certain gainsharing agreements in place with
naviHealth, the Hospitals’ convener in the Medicare Bundling Program, as well as
future payment programs that require Home Health Services as part of new payment
bundles.

 

2

--------------------------------------------------------------------------------


 

2.  OBLIGATIONS OF THE PROVIDER SUBSIDIARIES

 

2.1                               The Provider Subsidiary will provide intake
and clinical liaison personnel to meet the needs of Hospital patients who elect
to receive Home Health Services from the Provider Subsidiary following
discharge.  Such persons will coordinate with the Hospital discharge planners
and provide patient education, as appropriate.  Such Provider Subsidiary
personnel will not perform any duties or services required to be provided by the
Hospital and will not otherwise provide services for the Hospital.

 

2.2

 

The Provider Subsidiary shall be and remain certified to participate in the
Medicare program and participates in the Medicare Star Program.  The Provider
Subsidiary will maintain accreditation through a national accreditation body for
each Provider Subsidiary providing Home Health Services through this Agreement.

 

2.3                               The Provider Subsidiary will maintain regular
quality assurance and utilization review programs and cooperate with the
Hospital to ensure that Home Health Services are provided in a manner that
supports the provision of high quality and responsive care to the Hospital’s
discharged patients.

 

2.4                               The Provider Subsidiary will provide the
Hospital with such readily available patient data as is reasonably necessary to
create an information database to assist with patient outcomes measurement.

 

2.5                               The Provider Subsidiary will maintain for the
entire term of this Agreement, and shall ensure that all of its employees and
contracted personnel maintain throughout the term, all licenses and
registrations required by applicable law and regulation to provide Home Health
Services to the Hospital’s discharged patients, and shall provide Home Health
Services to patients hereunder in compliance with all applicable laws,
regulations, rules or standards of any government agency or accrediting body
having authority over the Provider Subsidiary.

 

2.6                               The Provider Subsidiary shall make Home Health
Services available to patients on a 24-hours per day, 7-days per week basis.

 

2.7                               The Provider Subsidiary shall be solely
responsible for billing patients or third party payors for all charges for Home
Health Services furnished to patients pursuant to this Agreement.  Unless agreed
upon in writing by a Hospital on a case-by-case basis, the Hospital shall not be
responsible to the Provider Subsidiary for payment for any Home Health Services
furnished to patients hereunder, nor shall the Hospital be permitted or
authorized to seek or receive payment from patients or third party payors for
Home Health Services furnished to patients hereunder.

 

3

--------------------------------------------------------------------------------


 

2.8                               The Provider Subsidiary shall at all times
hereunder maintain general professional and blanket contractual liability
insurance for its operations in an amount of not less than $1,000,000 dollars
per occurrence and $3,000,000 annual aggregate during the term of this
Agreement.

 

2.9                               The Provider Subsidiary hereby agrees to
indemnify and hold the Hospital, its employees, affiliates, and successors,
harmless from and against all claims, liability, loss, damage, cost or expense
(including, but not limited to, reasonable attorneys’ fees) arising out of, in
connection with or as a result of the services provided by the Provider
Subsidiary to patients discharged from the Hospital pursuant to this Agreement.

 

2.10                        Provider and CHSPSC shall continue to work
cooperatively with respect to certain gainsharing agreements in place with
naviHealth, the Hospitals’ convener in the Medicare Bundling Program, as well as
future payment programs that require Home Health Services as part of new payment
bundles.

 

3.                                      TERM AND TERMINATION

 

3.1                               Term.  The initial term of this Agreement
shall begin on the Effective Date and shall continue for a period of five
(5) years, unless otherwise terminated as set forth in this Agreement.  Each
year on the anniversary of the Effective Date this Agreement shall automatically
renew for a new five (5) year term unless either party provides written notice
of its intent not to renew at least sixty (60) days prior to the anniversary of
the Effective Date.  If a party timely provides written notice of its intent not
to renew, then the term shall no longer renew on the anniversary of the
Effective Date.  For the avoidance of doubt, at no time shall this Agreement
have a term exceeding five (5) years.

 

3.2                               Termination.

 

3.2.1                     Termination Without Cause.  CHSPSC may terminate its
obligations under this Agreement in the event Affiliates of CHSPSC cease to own
an interest in Provider.

 

3.2.2                     Termination for Cause.  Either party may terminate its
obligations under the Agreement upon written notice to the other party of its
material breach of this Agreement and the failure to cure such breach to the
reasonable satisfaction of the non-breaching party within thirty (30) days of
the provision of written notice of the breach.

 

4.                                      MISCELLANEOUS

 

4.1                               No Referral Obligation.  Notwithstanding any
provision to the contrary herein, no obligation by the Hospitals to refer
patients to the Provider Subsidiaries for Home Health Services shall arise from
this Agreement.

 

4.2                               Divestiture of Hospitals.  In the event that,
during the term of this Agreement, an affiliate of CHSPSC intends to divest a
Hospital affiliated with a Provider Subsidiary, then CHSPSC shall cause the
Hospital to execute an Affiliation Agreement with Provider in

 

4

--------------------------------------------------------------------------------


 

substantially the form of this Agreement, prior to the consummation of the
Hospital divestiture transaction.

 

4.3                               Assignment.  Either party may assign its
rights, duties and obligations arising pursuant to this Agreement to its own
affiliates, or to a successor to its assets or business, subject to the approval
of the other party, which shall not be unreasonably withheld.  For purposes
hereof, an affiliate shall be another organization controlled by, controlling or
under common control with the assigning party.

 

4.4                               Notice.  Any Notice required or permitted to
be given hereunder shall be in writing and shall be (i) personally delivered,
(ii) transmitted by postage pre-paid first class certified United States mail,
or (iii) transmitted by pre-paid, overnight delivery. All Notices and other
communications shall be deemed to have been duly given, received and effective
on (i) the date of receipt if delivered personally, (ii) two (2) business days
after the date of posting if transmitted by mail, or (iii) the business day
after the date of transmission if by overnight delivery, addressed to the
parties at the addresses below:

 

If to Provider:

 

AF-CH-HH, LLC

c/o Almost Family, Inc.

9510 Ormsby Station Road, Suite 300

Louisville, Kentucky  40223

Attention: President

 

If to CHSPSC:

 

CHSPSC, LLC

4000 Meridian Boulevard

Franklin, TN  37067

Attention: Executive Vice President of Administration

With a copy to:

 

CHSPSC, LLC

4000 Meridian Boulevard

Franklin, TN  37067

Attention:  General Counsel

 

4.5                               Amendment.  This Agreement shall not be
altered, modified or changed except by an instrument in writing and signed by
the parties.

 

4.6                               Severability.  In the event any provision of
this Agreement is held to be illegal, invalid or unenforceable to any extent,
the legality, validity and enforceability of the remainder of this Agreement
shall not be affected thereby and shall remain in full force and effect and
shall be enforced to the greatest extent permitted by law.

 

5

--------------------------------------------------------------------------------


 

4.7                               Binding Agreement.  Subject to the
restrictions on assignment herein contained, the provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors and assigns.

 

4.8                               Headings.  The headings of the sections of
this Agreement are for convenience only and shall not be considered in
construing or interpreting any of the terms or provisions hereof.

 

4.9                               Counterparts.  This Agreement may be executed
in several counterparts, all of which together shall constitute one agreement
binding on all parties hereto, notwithstanding that all the parties have not
signed the same counterpart.

 

4.10                        Entire Agreement.  This Agreement contains the
entire agreement between the parties and supersedes all prior writings or
agreements with respect to the subject matter hereof.

 

4.11                        Governing Law.  This Agreement, the rights and
obligations hereunder, and any claims or disputes relating thereto, shall be
construed according to and governed by the laws of the State of Tennessee.

 

4.12                        Relationship of the Parties.  The relationship
between Provider and CHSPSC is that of independent contractors.  None of the
provisions of this Agreement are intended to create or to be construed as
creating any agency, partnership, joint venture or employee-employer
relationship between the parties.

 

4.13                        Confidentiality.  Both parties will maintain
confidentiality and privacy of Patient records in accordance with all applicable
laws and regulations, including, without limitation, the Health Information
Privacy and Accountability Act of 1996 (as amended) and regulations promulgated
thereunder.

 

4.14                        On-Going Representation.  Both as a material
condition to this Agreement and as a continuing representation and warranty for
the duration of this Agreement, each party represents and warrants to the other
that neither it nor any of its owners, officers, directors, employees, agents,
subcontractors, etc. are currently or have been suspended, excluded, or debarred
from any government payor program.

 

4.15                        Regulatory.  Without limitation of any provision
herein set forth, the parties expressly agree to abide by any and all applicable
federal and/or state statutes, rules and regulations including, without
limitation, Titles VI and VII of the Civil Rights Act of 1964, the Equal
Employment Opportunity Act of 1972, the Age Discrimination in Employment Act of
1967, the Equal Pay Act of 1963, the National Labor Relations Act, the Fair
Labor Standards Act, the Rehabilitation Act of 1973, and the Occupational Safety
and Health Act of 1970, all as may be from time to time modified or amended.

 

4.16                        Promotion/Publication.  Neither party shall use the
name of the other party or its parent company, affiliates or subsidiaries in any
advertisement, press statement or release, website, published customer list, or
any publication or dissemination similar to the foregoing without receiving the
express written permission from the other party.

 

6

--------------------------------------------------------------------------------


 

4.17                        Dispute Resolution.  Any dispute that cannot be
settled among the parties to this Agreement shall be submitted to binding
arbitration.  The binding arbitration shall be conducted by a single neutral
arbitrator in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (the “AAA”).  The arbitrator shall be
selected by the parties and shall have at least five years’ experience in
arbitrating commercial disputes.  If the parties are unable to agree on the
selection of the arbitrator within thirty (30) days of the date that notice of
arbitration demand is given, the arbitrator shall be selected by the AAA in
accordance with Section R-11 of the Rules.  Any arbitration shall be conducted
in accordance with the procedural and evidentiary rules of the Rules and shall
be conducted in Nashville, Tennessee, or such other venue as the parties agree,
and any judgment on the award rendered in such arbitration shall be entered in
any state or federal court having jurisdiction.  The prevailing party in any
such arbitration proceeding as determined by the arbitrator shall be entitled to
recover its reasonable attorneys’ fees and costs.  Nothing herein shall prohibit
a party from seeking equitable relief in a court of law to maintain the status
quo while an arbitration is pending hereunder.  No action or inaction by either
party under any of the provisions of this Section 4.17 shall constitute any
basis for granting or denying any relief sought by either party in any such
arbitration.

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

 

Provider:

 

 

 

 

 

AF-CH-HH, LLC

 

 

F/K/A COMMUNITY HEALTH

 

 

UNITED HOME CARE, LLC

 

 

 

 

By:

National Health Industries, Inc.

 

 

Its Manager

 

 

 

 

 

 

By:

/s/ P. Todd Lyles

 

 

 

P. Todd Lyles, Senior Vice President

 

 

 

 

 

 

 

 

CHSPSC:

 

 

 

 

 

CHSPSC, LLC

 

 

 

 

 

 

By:

/s/ Kenneth D. Hawkins

 

 

 

Kenneth D. Hawkins, Senior Vice President

 

8

--------------------------------------------------------------------------------